     Case 4:19-cv-00588-KOB-SGC Document 31 Filed 09/16/21 Page 1 of 4                     FILED
                                                                                  2021 Sep-16 PM 03:53
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

TYRICKA LAVERNE CALLOWAY, )
                               )
    Petitioner,                )
                               )
v.                             )               Case No. 4:19-cv-00588-KOB-SGC
                               )
SHERIFF BLAKE DORNING, et al., )
                               )
    Respondents.               )

                          MEMORANDUM OPINION
      The magistrate judge entered a report on June 21, 2021, recommending this

petition for a writ of habeas corpus be denied as time-barred and dismissed with

prejudice and that a certificate of appealability be denied. (Doc. 24). The magistrate

judge further recommended the petitioner’s motions for an evidentiary hearing,

discovery, and appointment of counsel be denied. (Doc. 24 at 16-18) (citing Doc. 1

at 38; Doc. 19; Doc. 21; Doc. 22). Calloway filed objections on August 30, 2021.

(Doc. 29).

      Calloway argues he is unable to prepare and file meaningful objections to the

report and recommendation due to his pro se status and inadequate access to legal

resources at the Madison County Jail (i.e., he does not have access to a law library

and legal materials). (Doc. 29 at 1-2). However, as previously stated by the

magistrate judge, these conditions are unlikely to change in the immediate future.
     Case 4:19-cv-00588-KOB-SGC Document 31 Filed 09/16/21 Page 2 of 4




(Doc. 28 at 1). Calloway’s objections, comprising 15 pages, clearly demonstrate his

capability of formulating an articulate response to the report, complete with citations

to supporting legal authorities. (Doc. 29 at 1-15). Further, within the objections,

Calloway repeatedly states he has been studying the basis for his claims for

approximately 20 years. Therefore, the court OVERRULES Calloway’s objection

that his pro se status and inability to currently access legal materials deprive him of

access to the courts.

      Calloway’s remaining objections focus on the recommended denial of his

request for discovery and an evidentiary hearing related to his claim that medical

records from the Callahan Eye Foundation Hospital and the testimony of co-

defendant Coats are newly discovered evidence demonstrating his actual innocence

of the attempted murder of Massey. (Doc. 29 at 2-14). Calloway repeats that the

records will show the wound to Massey’s face was caused by his co-defendant’s

shotgun, not the .25 caliber handgun he used in the altercation. (Doc. 29 at 9, 12-

13). Calloway also repeats that the victim erroneously testified at trial that Calloway

shot him in the face with the .25 caliber handgun and that his co-defendant admitted

shooting Massey with a shotgun. (Doc. 29 at 2-12). Calloway declares the medical

records are exculpatory and impeachment evidence that a prosecutor did not produce

at his 1995 trial, while admitting that testimony concerning Massey’s transfer to the

Callahan Eye Foundation Hospital was admitted at trial. (Doc 29 at 3-4). See State


                                          2
     Case 4:19-cv-00588-KOB-SGC Document 31 Filed 09/16/21 Page 3 of 4




of Alabama v. Tyricka Lavern Calloway, 31-CC-1994-000016.64 at Doc. 1 at 22.

Calloway proclaims he has diligently but unsuccessfully sought those records for

many years. (Doc. 29 at 3-4). Based on the foregoing, Calloway declares he has

demonstrated extraordinary circumstances entitling him to equitable tolling of the

limitations period, discovery, and an evidentiary hearing on his actual innocence

claim. (Doc. 29 at 3-10).

      After careful review of the entire record, the magistrate judge’s report and

recommendation, and Calloway’s objections, the court OVERRULES the

objections, ADOPTS the magistrate judge’s report, and ACCEPTS the

recommendations. Calloway’s protests that the medical records and his co-

defendant’s testimony are newly discovered evidence are unavailing. Calloway was

aware or should have been aware of this evidence since the mid-1990s. The evidence

is not newly discovered, nor is it reliable. As such, the court finds Calloway is not

entitled to equitable tolling; his allegations of actual innocence are not credible.

Calloway’s claim is, therefore, time-barred by more than 20 years.

      In accordance with the recommendation, the court concludes the petition for

a writ of habeas corpus is due to be denied as time-barred and dismissed with

prejudice. The court further concludes Calloway’s motions for an evidentiary

hearing, discovery, and appointment of counsel (Doc. 1 at 38; Doc. 19; Doc. 21;

Doc. 22) are due to be denied.


                                         3
     Case 4:19-cv-00588-KOB-SGC Document 31 Filed 09/16/21 Page 4 of 4




      Finally, the court concludes a certificate of appealability is due to be denied.

This court may issue a certificate of appealability “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

To make such a showing, a “petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or

wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues presented

were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,

537 U.S. 322, 336 (2003) (internal quotations omitted). The court finds Calloway

has failed to make the requisite showing.

      The court will enter a separate Final Order.

      DONE and ORDERED this 16th day of September, 2021.




                                       ____________________________________
                                       KARON OWEN BOWDRE
                                       UNITED STATES DISTRICT JUDGE




                                            4
